Filed pursuant to Rule 424(b)(2) Registration Nos. 333-157386 and 333-157386-01 CALCULATION OF REGISTRATION FEE Class of securities offered Aggregate offering price Amount of registration fee Medium-Term Senior Notes, Series D $ 36,150,000 $ 4,197.02(1) (1) The filing fee of $4,197.02 is calculated in accordance with Rule 457(r) of the Securities Act of 1933. The registration fee of $ 4,197.02 due for this offering is offset against the $70,915.78 remaining of the fees most recently paid on July 30, 2010, of which $66,718.76 remains available for future registration fees. No additional registration fee has been paid with respect to this offering. Citigroup Funding Inc. December 27, 2010 Medium-Term Notes, Series D No. 2010 - MTNDD0685 Filed Pursuant to Rule 424(b)(2) Registration Nos. 333-157386 and 333-157386-01 STRUCTURED INVESTMENTS Opportunities in U.S. Equities 3,615,000 ELKS® Based Upon the Common Stock of The Dow Chemical Company Due June 22, 2011 Equity Linked Securities (“ELKS®”) ELKS offer a short-term, enhanced yield strategy that pays a periodic, above-market, fixed rate coupon (per annum) in return for the risk that the ELKS will redeem for a fixed number of shares of the underlying equity (or, at your option, the cash value of those shares) at maturity if the closing price of the underlying equity is less than or equal to the downside threshold closing price on any trading day from but excluding the pricing date to and including the valuation date. The value of these shares may be less than the stated principal amount of the investor’s initial investment and could be zero, and, except in limited circumstances, the investor has no opportunity to participate in any increase in the price of the underlying equity.
